NORTHCUTT, Judge.
Timothy Martin challenges his convictions and sentences for five offenses committed on August 9, 1996: two counts of DUI with serious bodily injury, two counts of DUI causing property damage, and driving with a suspended license. We affirm the convictions. However, the 1995 sentencing guidelines under which Martin was sentenced have been declared unconstitutional. See Heggs v. State, 759 So.2d 620 (Fla. 2000). Therefore, we remand for reconsideration of Martin’s sentences according to the procedure prescribed by Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000).
Affirmed in part and remanded.
WHATLEY, A.C.J., and GREEN, J„ Concur.